Fourth Court of Appeals
                                San Antonio, Texas
                                       April 7, 2016

                                   No. 04-15-00810-CV

   CURRENT MONEY OF THE UNITED STATES OF AMERICA $20,438.00, et al.,
                            Appellants

                                            v.

                                THE STATE OF TEXAS,
                                      Appellee

                From the 229th Judicial District Court, Duval County, Texas
                                Trial Court No. DC-14-384
                       Honorable Ana Lisa Garza, Judge Presiding


                                     ORDER
       Ramiro Hernandez's Notification of Late Record is hereby MOOT. Appellant's brief is
due on or before May 9, 2016.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of April, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court